DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a medical device interface and backend server interface in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “medical device interface” and “backend server interface” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “medical device interface” and “backend server interface” coupled with functional language “configured to communicate with a medical device…” and “configured to communicate regularly with a backend server…” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide a description as what would be the structure for the medical device interface and the backend server interface.  The specification does mention these generic place holders multiple times but nowhere can be found the equivalent structure of these generic place holders.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directing to a computer program product comprising only the instructions without any specific hardware component in which the instructions are broadly interpreted as software instructions.  Thus, claim 15 is considered as software per se which does not fall within categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagar et al. (U.S. 2019/0102533 A1).

Re claim 2, Sagar et al. disclose in Figures 1-8 the interface proxy box is connected to the medical device internally (e.g. paragraph [0029]). 
Re claim 3, Sagar et al. disclose in Figures 1-8 the interface proxy box is connected to the medical device externally (e.g. paragraph [0032]). 
Re claim 4, Sagar et al. disclose in Figures 1-8 the interface proxy box is connected externally to the medical device via a wireless and/or wired connection (e.g. Figures 1-2). 

Re claim 6, Sagar et al. disclose in Figures 1-8 the input device is a barcode scanner, RFID receiver, keyboard, touch screen, or combinations thereof (e.g. Figure 1). 
Re claim 7, Sagar et al. disclose in Figures 1-8 an interface proxy box, the interface proxy box comprising: a medical device interface configured to communicate with a medical device (e.g. Figure 1 with component 10), wherein the interface proxy box is configured to have software service libraries installed and configured on the interface proxy box that match the software services resident on the medical device (e.g. paragraphs [0156-0160]); and a backend server interface configured to communicate regularly with a backend server (e.g. Figure 2), wherein the backend server communicates via the backend server interface software services updates for the software services libraries installed on the interface proxy box (e.g. Figure 8), wherein the interface proxy box is configured to apply the software services updates to the software services libraries installed and configured on the interface proxy box, and wherein the medical device utilizes the updated software services libraries installed on the interface proxy box (e.g. paragraphs [0155-0160]). 
Re claim 9, Sagar et al. disclose in Figures 1-8 the software services comprise libraries specific to the medical device (e.g. Figures 1-2 and paragraphs [0036 and 0039]). 
Re claim 10, Sagar et al. disclose in Figures 1-8 a virus scanner (e.g. paragraphs [0129 and 0158]).
Re claim 11, Sagar et al. disclose in Figures 1-8 a computer implemented method for providing cyber protection to medical devices in a medical environment (e.g. abstract), the 
Re claim 12, Sagar et al. disclose in Figures 1-8 the updates are security updates installed and configured on the interface proxy box when vulnerabilities are detected (e.g. claim 8). 
Re claim 13, Sagar et al. disclose in Figures 1-8 connecting the interface proxy box to the medical device via a wireless and/or wired connection (e.g. Figures 1-2 or 8). 
Re claim 14, Sagar et al. disclose in Figures 1-8 the receiving and applying updates to the libraries installed and configured on the interface proxy box from the backend server are performed manually (e.g. paragraph [0155]). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagar et al. (U.S. 2019/0102533 A1).
Re claim 8, Sagar et al. fail to disclose in Figures 1-8 the interface proxy box is reusable.  However, the examiner takes an Official Notice that reusable device is very common and typically used in the technology of network for optimizing the implementation and cost.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claim invention to add made the interface proxy box reusable because it would enable to optimize the system cost and flexibility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2020/0257797
U.S. Patent Application Publication No. 2017/0134474
U.S. Patent Application Publication No. 2017/0039372
U.S. Patent Application Publication No. 2019/0102533
U.S. Patent Application Publication No. 2019/0373472
U.S. Patent No. 10,990,376

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443